DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 08/31/2021.
Response to Arguments
 Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive.
In response to the applicant’s argument that the combined references do not teach “ a substantially planar, circular cap end wall, such that the outer housing defines an overall cylindrical shape”, the examiner respectfully disagrees. Upon reviewing the figures, the examiner respectfully submits that Fleury teaches substantially planar, cylindrical cap end wall, except for portions of the cap end where it’s not substantially planar or cylindrical. The examiner respectfully submits that while the use of the terms “substantially” or “overall” is not indefinite, these are broad terms. Thus, Fleury substantially teaches the general and overall planar and cylindrical cap end wall as well as the overall cylindrical shape. 
In response to the applicant’s argument that Fowles is non-analogous art, the examiner respectfully submits that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See MPEP 1504.03 (II-A). In this case, the problem to be solved by Fowles is not directly related to a pressure monitoring or a fire hydrant. Fowles was referenced to address the mechanical coupling features between the cap and the sidewall shell. In particular, this type of clip connection is well-known in the art, as evidenced by Fowles. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Wu et al. (U.S. Pat. No. 6,911,648) (hereafter Wu) and in further view of Fowles et al. (U.S. Pat. No. 7,425,209) (hereafter Fowles).
Regarding claim 1, Fleury teaches an outer housing for a pressuring monitoring system comprising: a sidewall shell (i.e., hydrant collar portion with threading 12) (see Fig. 5) defining a sidewall top end, a sidewall bottom end opposite the sidewall top end (i.e., the collar portion has top end and bottom end) (see Fig. 5), a sidewall inner surface extending from the sidewall top end to the sidewall bottom end and defining an interior of the sidewall shell (i.e., the space of the hydrant collar occupied by the enclosure 110) (see Fig. 5), and an axis extending centrally through the sidewall shell from the sidewall top end to the sidewall bottom end (i.e., central longitudinal axis of the nozzle cap) (see Fig. 9), the sidewall shell further defining an annular inner sidewall projection extending from the sidewall top end (i.e., the hydrant threading 12) (see Fig. 5), the sidewall inner surface defining a ridge extending radially inward (i.e., end portion of the hydrant collar towards the hydrant body forms an inward ridge) (see Fig. 5); and a 
Regarding the engagement of the annular cap recess, Wu teaches a sensor assembly comprising the cap recess extending into the cap at the cap bottom end between the outer cap surface and the inner cap surface (i.e., cover portion 258 having a recess around the periphery of the bottom end of the cover portion 258) (see Fig. 12 and 13), wherein the inner sidewall projection engages the cap recess (i.e., protrusion of housing 22 that engages with the recess of the cover portion 258) (see Fig. 12 and 13). In view of the teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured additional coupling features between the sensor housing body and the cap in order to provide a fluid tight seal that is easily removable for maintenance purposes. 

Regarding claim 3, Fleury teaches an annular outer sidewall projection extending from the top end of the sidewall shell, the annular outer sidewall projection positioned radially outward from the annular inner sidewall projection (i.e., hydrant collar portion having a flange portion between the threading 12 and the hydrant) (see Fig. 5).
Regarding claim 4, Fleury as modified by Wu as disclosed above does not directly or explicitly teach that the annular inner sidewall projection defines a height that is greater than a height of the annular outer sidewall projection. However, Wu teaches that the annular inner sidewall projection defines a height that is greater than a height of the annular outer sidewall projection (i.e., protrusion of housing 22 that engages with the recess of the cover portion 258) (see Fig. 12 and 13). In view of the teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured additional coupling features between the sensor housing body and the cap in order to provide a fluid tight seal that is easily removable for maintenance purposes. 
Regarding claim 7, Fleury teaches that the sidewall shell defines a first annular sidewall mounting ledge extending radially inward from the annular inner sidewall projection (i.e., hydrant 
Regarding claim 9, Fleury teaches that the annular inner sidewall projection defines a slanted sidewall projection surface and the annular cap recess defines a slanted cap recess surface configured to confront the slanted sidewall projection surface (see Fig. 5 and 9). 
Regarding claim 10, Fleury teaches that the annular inner sidewall projection defines either a rectangular cross-sectional shape and or a triangular cross-sectional shape (see Fig. 5 and 9). 
Regarding claim 22, Fleury teaches that the antenna board is substantially planar (i.e., the circuit board 135 is substantially planar) (see Fig. 9).  
Regarding claim 23, Fleury teaches that the sidewall shell defines an annular outer sidewall projection extending along the outer cap surface proximate to the cap bottom end (i.e., annular external projection of hydrant collar proximate the end of nozzle cap 15 that faces the hydrant) (see Fig. 5).  
Regarding claim 24, Fleury teaches that the annular outer sidewall projection defines a height that is less than a height of the annular inner sidewall projection (i.e., annular external projection of hydrant collar is at a position closer to the hydrant than the threading 12 of the hydrant collar) (see Fig. 5 and 9).  
Regarding claim 25, Fleury as modified by Wu and Fowles as disclosed above does not directly or explicitly teach that the clip is one of a plurality of clips, the plurality of clips spaced apart about a circumference of the cylindrical cap sidewall. However, Fowles teaches that the clip about a circumference of the cylindrical cap sidewall (i.e., rammed protrusion 49 cooperates . 
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Wu et al. (U.S. Pat. No. 6,911,648) (hereafter Wu) and in further view of Poms et al. (U.S. Pat. No. 5,072,750) (hereafter Poms).
Regarding claim 13, Fleury teaches a pressure monitoring system for a wet barrel hydrant comprising: a pressure sensor assembly (i.e., leak detector 100) (see Fig. 5) comprising a pressure sensor (i.e., vibrations sensors 150) (see Fig. 5) and a connector (i.e., mating enclosure 305’) (see Fig. 10), the pressure sensor configured to measure the pressure of a fluid received in the wet barrel hydrant (i.e., leak detector 100 operates by sensing vibration in the piping system, which translates vibrations produced by leaks throughout the piping members in the system) (see Column 8, line 33, to Column 10, line 56), the connector configured to attach the pressure monitoring system to the wet barrel hydrant (i.e., mating enclosure 305’ includes threading 420’ which allows a connection with threading 425 on the enclosure 110’) (see Fig. 10); a base assembly comprising a mounting flange (i.e., enclosure 110’ including a shoulder portion) (see Fig. 10), the pressure sensor assembly coupled to the base assembly (i.e., via bolts 155 at shoulder portion) (see Fig. 10); and an outer housing coupled to the mounting flange, the outer housing comprising a sidewall shell (i.e., hydrant collar portion with threading 12) (see Fig. 5) and a cap (i.e., nozzle cap 15) (see Fig. 10), the cap defining an outer cap surface (i.e., outer surface of the nozzle cap 15) (see Fig. 9), an inner cap surface (i.e., inner 
Regarding the engagement of the annular cap recess, Wu teaches a sensor assembly having an annular cap recess defined between the inner cap surface and outer cap surface (i.e., cover portion 258 having a recess around the periphery of the bottom end of the cover portion 258) (see Fig. 12 and 13), the sidewall shell comprising an annular inner sidewall projection engaging the annular cap recess of the cap (i.e., protrusion of housing 22 that engages with the recess of the cover portion 258) (see Fig. 12 and 13). In view of the teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured additional coupling features between the sensor housing body and the cap in order to provide a fluid tight seal that is easily removable for maintenance purposes. 
Regarding the annular groove, Fleury as modified by Wu as disclosed above does not directly or explicitly teach the annular groove. However, Poms teaches that the mounting flange is spaced from the connector to define an annular groove therebetween, the annular groove configured to receive a hydrant flange (i.e., hooks or claws 5 and and the increased thickness of flow spigot 4) (see Fig. 1) formed at a top end of the wet barrel hydrant (i.e., septum like plate 
Regarding claim 15, Fleury teaches a main PCB connected to the pressure sensor and configured to process the pressure data measured by the pressure sensor (i.e., DSP board 3137) (see Fig. 14). 
Regarding claim 16, Fleury teaches that the sidewall shell extends vertically to a first elevation that is less than a second elevation of the antenna; and the annular inner sidewall projection extends to the first elevation (i.e., the hydrant threading 12 extends along the hydrant collar portion) (see Fig. 5). 
Regarding claim 17, Fleury teaches that the sidewall shell further comprises an annular outer sidewall projection; and the annular outer sidewall projection extends to a third elevation between the first elevation and the second elevation (i.e., the collar portion in contact with the nozzle cap gasket 23) (see Fig. 5). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Wu et al. (U.S. Pat. No. 6,911,648) (hereafter Wu) and in further view of Stiatti et al. (Pub. No. US 2011/0197975) (hereafter Stiatti)
Regarding claim 5, Fleury as modified by Wu as disclosed above does not directly or explicitly teach that an inner surface of the annular outer sidewall projection abuts the outer cap surface of the cap. However, Stiatti teaches that an inner surface of the annular outer sidewall projection abuts an outer surface of the cap (see Fig. 2). In view of the teaching of Stiatti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have affected the additional coupling mechanism to the hydrant in order to provide an extra level of security for the hydrant.
Regarding claim 6, Fleury as modified by Wu as disclosed above does not directly or explicitly teach that the cap defines an annular outer cap projection extending from the cap bottom end between the annular cap recess and the outer surface; the sidewall shell defines an annular sidewall recess between the annular inner sidewall projection and the annular outer sidewall projection; and the annular outer cap projection is received in the annular sidewall recess. However, Stiatti teaches that the cap defines an annular outer cap projection extending from the cap bottom end between the annular cap recess and the outer surface; the sidewall shell defines an annular sidewall recess between the annular inner sidewall projection and the annular outer sidewall projection; and the annular outer cap projection is received in the annular sidewall recess (see Fig. 2). In view of the teaching of Stiatti, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have affected the additional coupling mechanism to the hydrant in order to provide an extra level of security for the hydrant.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Wu et al. (U.S. Pat. No. 6,911,648) (hereafter Wu) and in further view of Arnst et al. (U.S. Pat. No. 9,576,754) (hereafter Arnst)
Regarding claim 8, Fleury as disclosed above does not directly or explicitly teach that the sidewall shell defines a second annular sidewall mounting ledge extending radially between the first annular sidewall mounting ledge and the annular inner sidewall projection; the cap defines a second annular cap mounting shoulder extending radially between the first annular cap mounting shoulder and the annular cap recess; and the second annular cap mounting shoulder is configured to engage the second annular sidewall mounting ledge. However, Arnst teaches that the sidewall shell defines a second annular sidewall mounting ledge extending radially between the first annular sidewall mounting ledge and the annular inner sidewall projection; the cap defines a second annular cap mounting shoulder extending radially between the first annular cap mounting shoulder and the annular cap recess; and the second annular cap .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Wu et al. (U.S. Pat. No. 6,911,648) (hereafter Wu) and in further view of Bost (U.S. Pat. No. 9,388,554) (hereafter Bost). 
Regarding claim 12, Fleury as disclosed above does not directly or explicitly teach that the sidewall shell comprises a metal material and the cap comprises a plastic material. However, Bost teaches that the sidewall shell comprises a metal material and the cap comprises a plastic material (i.e., collar 12 may be formed from a metal and cap 104 may be formed from polymers or plastics) (see Column 8, line 55, to Column 9, line 28). In view of the teaching of Bost, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the suitable material for the shell body and the cap, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fleury et al. (U.S. Pat. No. 9,593,999) (hereafter Fleury) in view of Fowles et al. (U.S. Pat. No. 7,425,209) (hereafter Fowles).
Regarding claim 18, Fleury teaches a pressure monitoring system comprising: a sidewall shell (i.e., nozzle cap 15) (see Fig. 9) defining an inner sidewall surface (i.e., nozzle cap has an inner surface) (see Fig. 9) and an outer sidewall surface (i.e., nozzle cap has an outer surface) (see Fig. 9), the sidewall shell further defining an axis extending centrally 
Regarding the details of the coupling between the shell and the cap, Fowles teaches a locking configuration including an annular flange extending from the inner sidewall surface and having a top flange end and a bottom flange end, the flange defining an annular sidewall mounting ledge at the top flange end and an annular ridge at the bottom flange end; an annular cap mounting shoulder, and a clip, the cap mounting shoulder abutting the sidewall mounting ledge of the flange to support the cap on the sidewall shell, the clip engaging the annular ridge of the flange to secure the cap to the sidewall shell (i.e., rammed protrusion 49 cooperates with port connector including portion snap 124 having a flange 130  extending around its outer surface and a generally circular tapered finger 132) (see Fig. 3). Although Fowles’ invention may belong to a different field of technology, Fowles discloses the mechanical coupling mechanism for securing the cap to a body, which is pertinent to instant invention, as the cap must be firmly coupled to the hydrant. In view of the teaching of Fowles, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 19, Fleury teaches that the packing is an O-ring (i.e., antenna enclosure gasket 340) (see Fig. 9).
Regarding claim 21, Fleury teaches that an antenna assembly, the antenna assembly comprising an antenna (i.e., antenna 120) (see Fig. 9) and an antenna board (i.e., circuit board 135) (see Fig. 9), the antenna mounted on the antenna board, the antenna board secured to the inner cap surface of the cap sidewall (i.e., via the enclosure 110) (see Fig. 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855